Terral, J.,
delivered the opinion of the court.
Benjamin G. Humphries, district attorney of the fourth judicial circuit court district of the State of Mississippi, failed to attend several terms of the circuit court of his district. The auditor refused him a warrant for his salary, amounting to $725, during his delinquency, and he filed this petition to obtain a warrant therefor. It appears that $130 of the amount claimed by the petitioner was deducted from his salary because of his nonattendance at the courts of his district in consequence of his being engaged in the military service of the United States, and $295 was deducted from his salary in consequence of his absence from court by reason of sickness. The circuit court denied him relief for his salary not earned in consequence of his absence in the military service of the government, but ordered a warrant to be issued to him for $295, the portion of his salary not earned -by him in consequence of his own sickness. The auditor appeals.
Chapter 58, acts 1898, directs a deduction from the salary of the district attorney when he is absent from the circuit court of his district, arising from whatever cause; but it is claimed that this act of the legislature is unconstitutional, and such was *169the judgment of the circuit court. Section 174 of the constitution requires the compensation of the district attorney to be a fixed salary. Section 78 of the constitution enjoins it as a duty upon the legislature ‘ ‘ to regulate by law the cases in which deductions shall be made from salaries of public officers for neglect of official duty, and the amount of such deduction, ’ ’ and it is contended that a construction of these clauses of the constitution prohibits deductions from salaries, except for neglect of official duty. Undoubtedly, if ch. 58, acts 1898, be in conflict with the constitution, it must give way to that instrument. We see, however, no conflict between the statute and the constitution. .Section 78 of the constitution makes it the imperative duty of the legislature to regulate the deductions from the salaries of public officers for neglect of official duty, but there is nothing in that section of the constitution, or in other sections of it, that restricts the legislature from providing for reductions in the salaries of public officers who have failed, from any cause, to perform the duties of their office. The sickness of an officer, and his consequent inability to discharge the duties of his office, is perhaps a mere misfortune, and is not a neglect of official duty; but we see no reason for' visiting the loss occasioned thereby upon the state rather than upon the officer himself. As the state must pay the temporary incumbent of the office for the services performed, there appears no good reason to require the state-to pay the regular incumbent of the office for services which he has not performed. It is a rule of construction that the judicial branch of the government may not declare an act of the legislative branch of the government void unless it is plainly and clearly in conflict with the constitution. That a statute may be merely unjust or oppressive, impolitic or unwise, is a question for the legislature, and not for the courts, and, unless such statutes are clearly repugnant to the fundamental law, they may not be ignored. Cooley, Const. Lim., ch. 7. The injunction of section 78 of the constitution that the legislature shall provide for reductions of *170salaries for neglect of official duty, does not, we think, prohibit a reduction of salaries for other causes. A reduction for neglect of official duty is made imperative, while a reduction for other causes is left to the discretion of the legislature. The argument that the fixed salary of section 174 forbids a reduction for sickness would as well apply to a reduction made for neglect of official duty, and we regard the word “fixed,” in that section, as having no more significance than to mark the change from a system of fees and salaries to one for a salary only. We regard ch. 58, acts 1898, as a valid exercise of legislative power.
The judgment of the circuit court is reversed, and the suit dismissed at the cost of the appellee.